Title: To Thomas Jefferson from Robert R. Livingston, 28 December 1791
From: Livingston, Robert R.
To: Jefferson, Thomas



Dr Sir
New York 28th. Decr 1791

My Brother is this moment departing for Philadelphia and has requested a letter of introduction to you. I find a pleasure in complying with his request not only on his account, but because it affords me an opportunity of intimating that I am not ignorant of, or ungratful for, your late acts of friendship & of assuring you of the sincere esteem & respect with which Dr Sir I have the honor to be Your Most Ob Hum: Servt,

Rbt. R Livingston

